This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-40289

STATE OF NEW MEXICO, ex rel.
CHILDREN, YOUTH & FAMILIES
DEPARTMENT,

       Petitioner-Appellee,

v.

BRITANY W.,

       Respondent-Appellant,

and

JORDAN B. and CHRISTOPHER B.,

       Respondents,

IN THE MATTER OF ZAYDRIAN B.
and CHRISTOPHER B.,

       Children.

APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
Jane Shuler Gray, District Judge

Children, Youth & Families Department
Mary McQueeny, Chief Children’s Court Attorney
Santa Fe, NM
Kelly P. O’Neill, Assistant Children’s Court Attorney
Albuquerque, NM

for Appellee

Cravens Law LLC
Richard H. Cravens, IV
Albuquerque. NM
for Appellant

Jay Lynn Francis
Carlsbad, NM

Guardian Ad Litem

                               MEMORANDUM OPINION

MEDINA, Judge.

{1}   Respondent-Appellant Britany W. (Mother) appealed following the termination of
her parental rights. We previously issued a notice of proposed summary disposition in
which we proposed to uphold the underlying decision. Mother has filed a memorandum
in opposition. After due consideration, we remain unpersuaded. We therefore affirm.

{2}    We previously set forth the relevant background information and principles in the
notice of proposed summary disposition. [CN 2-7] Rather than reiterating, we will focus
on the content of the memorandum in opposition.

{3}     Mother continues to challenge the sufficiency of the evidence to support the
district court’s decision, [MIO 9] focusing on elements of the treatment plan with which
she contends that she complied, at least in part. [MIO 3-4, 14-15] However, the district
court was not required to credit Mother’s testimony, to indulge inferences in her favor, or
to adopt her perspective on the sufficiency of her efforts. We will not second-guess its
assessment of these factual matters. See State ex rel. Child., Youth & Fams. Dep’t v.
Alfonso M.-E., 2016-NMCA-021, ¶ 26, 366 P.3d 282 (“On appeal, this Court will not
reweigh the evidence or substitute our judgment for that of the trial court on factual
matters or on matters of credibility.” (internal quotation marks and citation omitted)).

{4}    As previously described in the notice of proposed summary disposition, the
Children, Youth & Families Department (the Department)’s showing was compelling.
Ultimately, the district court’s findings, conclusions, and decision are adequately
supported.

{5}   Accordingly, for the reasons stated in the notice of proposed summary
disposition and above, we affirm.

{6}    IT IS SO ORDERED.

JACQUELINE R. MEDINA, Judge

WE CONCUR:

MEGAN P. DUFFY, Judge

SHAMMARA H. HENDERSON, Judge